DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the compound of claim 1; the device of claim 11.
A search of the prior art did not show the claimed invention. The closest art as exemplified by Hwang (US 2017/0069850) teaches a material represented by Formula 10-20 (page 40):


    PNG
    media_image1.png
    219
    434
    media_image1.png
    Greyscale

Formula 10-20   shows X and Y as identical groups which is out of scope. Hwang fails to teach, suggest or offer guidance that would render it obvious to modify Formula 10-20 arrive at the limitations of independent claims 1 and 11. 

The closest art as exemplified by Lee (KR 10-2015-0027362) teaches a material represented by Compound 1 (page 3):

    PNG
    media_image2.png
    175
    271
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    403
    785
    media_image3.png
    Greyscale

X is defined as S, O and N 
	Lee teaches Compound which is the same as applicants’ ring system. Lee also teach various representatives for the Y substituents which can be selected independently as corresponding to applicants’ X and Y substituents. A cross section of specific examples are shown below:

    PNG
    media_image4.png
    642
    533
    media_image4.png
    Greyscale

	The office notes that all of the examples exemplified by Lee show the X and Y substituents as identical. Applicant has presented a showing on unexpected results in the original disclosure in Table 1:


    PNG
    media_image5.png
    774
    636
    media_image5.png
    Greyscale

The data shows that when the X and Y substituents are different the OLED shows lower voltage, increased power efficiency and increased quantum efficiency. 

Claims 1-18 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786